— Appeal from a judgment of the Supreme Court, Suffolk County, entered July 11, 1980, which vacated an arbitrator’s award and remanded the matter for arbitration before a different arbitrator. Judgment reversed, on the law, with $50 costs and disbursements, petition dismissed and appellant’s cross motion to confirm the arbitrator’s award is granted. The arbitrator’s power was not so imperfectly executed that a final and definite award upon the subject matter submitted was not made. The question submitted, whether petitioner violated the agreement between the parties by assigning more students to laboratory *821classes than there were laboratory equipment stations, called for a “yes” or “no” answer. It did not call for the arbitrator to set out a definition of “equipment stations”. The arbitrator’s conclusion that no more than 24 students could be assigned to a laboratory class was not so completely irrational as to warrant vacatur. Accordingly, the petition must be dismissed. Damiani, J. P., Gibbons, Gulotta and Thompson, JJ., concur.